Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 1 of 9                    PageID 1366




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION
 ______________________________________________________________________________

     WILSON SCOTT; NOEL SCOTT;                      )
     WILSON SCOTT, as father and next               )
     friend of his minor son, JOHN-DAVID            )
     SCOTT; WILSON SCOTT, as father                 )
     and next friend of his minor son,              )   No. 1:18-cv-01077-STA-jay
     WALKER SCOTT; and STATE AUTO                   )
     PROPERTY AND CASUALTY                          )
     INSURANCE COMPANY,                             )
                                                    )
              Plaintiffs,                           )
     v.                                             )
                                                    )
     ABERNATHY MOTORCYCLE                           )
     SALES, INC.,                                   )
                                                    )
              Defendant.                            )


                  ORDER DENYING PLAINTIFFS’ MOTION TO EXCLUDE


          Before the Court is Plaintiffs Wilson Scott, Noel Scott, and State Auto Property and

 Casualty Insurance Company’s Motion to Exclude the Supplemental Report of Rick Eley (ECF

 No. 83) filed on April 17, 2020. Defendant Abernathy Motorcycle Sales, Inc. has responded in

 opposition. For the reasons set forth below, the Motion is DENIED.

                                          BACKGROUND

          Plaintiffs Wilson and Noel Scott filed this action for property damage they sustained as a

 result of allegedly faulty wiring on a Polaris ATV Plaintiffs purchased from Defendant Abernathy

 Motorcycle Sales, Inc. In their initial Complaint (ECF No. 1), Plaintiffs alleged that Defendant

 had installed a Bluetooth soundbar accessory on the ATV and improperly wired the soundbar to

 the ATV’s starter solenoid. Plaintiffs further alleged that the fault in the soundbar wiring caused
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 2 of 9                      PageID 1367




 electrical arcing, which in turn caused the ATV to catch fire. The fire resulted in the destruction

 of Plaintiffs’ home and the loss of the contents of the home. Defendant denied liability for the

 wiring and the fire damage to Plaintiffs’ property. The Court entered a Rule 16(b) scheduling

 order on August 17, 2018, and the parties proceeded with discovery.

        During the course of the initial phase of discovery, the parties disclosed expert opinions

 about the cause of the fire. Plaintiffs disclosed the opinions of two witnesses, Jeff Morrill (a fire

 investigator) and Perry Hopkins (an electrical engineer), both of whom opined that the fire resulted

 from a wire from the soundbar attached to the starter solenoid. Defendant disclosed the opinions

 of its own fire investigator, Rick Eley, and electrical engineer, Clifford Capps. Defendant’s

 opinion witnesses opined that the wiring in question could not have come from the soundbar

 because the wire did not match the wire used in the manufacture and production of the accessory.

 Plaintiffs’ electrical expert Perry Hopkins sat for a deposition on March 11, 2019, and admitted

 that the wire he had identified as the cause of the fire was not from the soundbar.

        After Plaintiffs’ opinion witnesses conceded that the wire did not match the wiring for the

 soundbar, Plaintiffs amended their pleadings and sought an extension of the schedule to develop a

 new theory about the source of the wiring. According to Plaintiffs’ Second Amended Complaint

 (ECF No. 60) 1, the wiring was associated with a manufacturer’s recall to replace the ATV’s

 voltage regulator, a repair performed by Defendant.         Plaintiffs obtained evidence from the

 manufacturer during this second discovery phase to show that the wiring was from the voltage




        1
           Plaintiffs had filed a First Amended Complaint on October 16, 2018, just to correct a date
 in the pleading. The amendment did not alter the substance of Plaintiffs’ claims about the wiring
 of the soundbar being the cause of the fire and their property damage.


                                                  2
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 3 of 9                         PageID 1368




 regulator. 2 As part of the second phase of the case, the parties scheduled the deposition of Rick

 Eley, Defendant’s fire investigator, for March 18, 2020. Even though Defendant had disclosed

 Eley’s initial Rule 26 expert report back on February 28, 2019, Plaintiffs had not deposed Eley

 during the initial discovery period. On the eve of Eley’s March 2020 deposition, Defendant served

 what was styled as Eley’s supplemental report.

         Plaintiffs now seek an order excluding Eley’s March 2020 supplement as an untimely

 rebuttal report.   Plaintiffs argue that Eley’s new report does not meet the definition of a

 “supplemental report” because it does not correct incomplete or inaccurate information contained

 in his initial report. In Plaintiffs’ view, the report is a point-by-point rebuttal of the opinions

 offered by their own fire expert, Jeffrey Morrill. Rule 26 allows rebuttal reports but requires the

 party serving a rebuttal to do so within 30 days of receiving the expert report that the rebuttal report

 is intended to counter. In this case Morrill prepared and Plaintiffs served his supplemental report

 in April 2019.     Under Rule 26, Eley’s rebuttal report was due in May 2019.               Under the

 circumstances, Eley’s March 2020 report constitutes an untimely rebuttal report. Therefore, the

 Court should exclude the report as an untimely disclosure under Rule 37.

         Defendant has responded in opposition. Defendant has explained by way of background

 that Eley’s March 2020 report contained new information based on Eley’s inspection of an

 exemplar ATV in February 2020. The information in the March 2020 report was therefore not

 available at the time Eley prepared his initial report in 2019. In fact, counsel for Defendant states

 that he produced Eley’s report within an hour of receiving it from Eley’s office. And nothing in

 the March 2020 report altered Eley’s ultimate opinions about the source of the fire. Defendant



         2
         As part of this second phase of the case, the Court granted Defendant leave to file a third-
 party complaint against the manufacturer. Order Granting Mot. for Leave to File Third-Party
 Compl. (ECF No. 67), July 29, 2019. Defendant ultimately elected not to amend its pleadings.

                                                    3
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 4 of 9                         PageID 1369




 also disputes Plaintiffs’ characterization that the March 2020 report is essentially a rebuttal of

 Morrill’s supplemental report.    Defendant argues then that Eley’s March 2020 report is properly

 considered a supplement to his original report.

                                     STANDARD OF REVIEW

         Federal Rule of Evidence 702 permits a witness “who is qualified as an expert by

 knowledge, skill, experience, training, or education” to give opinion testimony if the following

 conditions are met: “(a) the expert’s scientific, technical, or other specialized knowledge will help

 the trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is based

 on sufficient facts or data; (c) the testimony is the product of reliable principles and methods; and

 (d) the expert has reliably applied the principles and methods to the facts of the case.” Fed. R.

 Evid. 702. Federal Rule of Civil Procedure 26(a)(2) requires a party to disclose the identity of any

 expert it intends to call at trial pursuant to Federal Rule of Evidence 702 as well as a written report

 prepared and signed by the opinion witness. Fed. R. Civ. P. 26(a)(2)(A). Among other things the

 witness’s report must contain “a complete statement of all opinions the witness will express and

 the basis and reasons for them” and “the facts or data considered by the witness in forming” the

 opinions. Fed. R. Civ. P. 26(a)(2)(B).

         Rule 26 also governs the timing and supplementation of expert disclosures.                Rule

 26(a)(2)(D) requires a party to provide its expert disclosures “at the times and in the sequence that

 the court orders.” Fed. R. Civ. P. 26(a)(2)(D). Generally speaking, a party must supplement or

 correct a disclosure “in a timely manner if the party learns that in some material respect the

 disclosure or response is incomplete or incorrect, and if the additional or corrective information

 has not otherwise been made known to the other parties during the discovery process or in writing.”

 Fed. R. Civ. P. 26(e)(1). The duty to supplement applies to expert reports and requires the



                                                    4
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 5 of 9                         PageID 1370




 proponent of the witness’s opinions to supplement “information included in the report” and

 “information given during the expert’s deposition.” Fed. R. Civ. P. 26(e)(2).

        Rule 37(c)(1) provides for sanctions for a party’s failure to disclose or supplement an

 expert opinion. The default position under Rule 37 is that the party cannot use the opinion

 testimony at trial “unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

 37(c)(1). Rule 37 permits a district court to consider other sanctions, either in addition to or in lieu

 of exclusion: ordering a party to pay the reasonable expenses incurred by the other party as a result

 of the failure to disclose or supplement; instructing the jury on the failure and permit it to draw an

 appropriate adverse inference; and imposing any other sanction authorized under certain

 subparagraphs of Rule 37(b). Id. The district court ultimately has the discretion about how to

 sanction a party for the failure to disclose or supplement.

                                              ANALYSIS

        The issue presented is whether Defendant satisfied its duty to make a timely disclosure of

 Eley’s second Rule 26(a)(2) report in March 2020. Several points are not really in dispute and

 bear emphasis here. The original Scheduling Order (ECF No. 19) gave the parties until March 20,

 2019, to complete all discovery, including the disclosure and depositions of their expert witnesses.

 Each side disclosed an expert in fire investigation: Jeffrey Morrill for Plaintiffs and Rick Eley for

 Defendant. Defendant disclosed Eley’s initial report in February 2019. By the close of the initial

 discovery period, Defendant’s experts had opined, and Plaintiffs’ experts had conceded, that the

 allegedly faulty wiring on Plaintiffs’ ATV could not have originated with a soundbar accessory

 installed by Defendant. At that point the Court granted Plaintiffs an initial 90-day extension of the

 discovery period to further develop the facts surrounding the specific wire in question. See Order

 Granting Pls.’ Mot. to Modify Sched. Order Mar. 22, 2019 (ECF No. 54). During this extended



                                                    5
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 6 of 9                     PageID 1371




 first phase of discovery, Plaintiffs disclosed a supplemental report from Morrill in April 2019,

 opining that the faulty wire originated from the ATV’s voltage regulator, not the soundbar. See

 Morrill Supp. Rep. Apr. 22, 2019.

        The Court ultimately granted Plaintiffs leave to file an amended pleading to advance their

 modified theory of the wire’s origin and gave the parties nearly nine months more to engage in a

 second phase of discovery with a final deadline for completing all discovery by March 2020. See

 Third Amended Scheduling Order July 1, 2019 (ECF No. 64). No further modifications of the

 schedule have occurred since that time. Under the current case management schedule, Plaintiffs

 had until January 24, 2020, and Defendant until February 24, 2020, in which to disclose expert

 witnesses. Both parties then had until March 24, 2020, to supplement their disclosures. Id.

 Defendant’s disclosed Eley’s additional conclusions on March 17, 2020.

        The only question then is whether Eley’s latest report is properly considered a

 “supplement” to his original report or a “rebuttal” of Morrill’s April 2019 report addressed to the

 same issues, the cause of the fire on Plaintiffs’ ATV. The Court finds that Eley’s March 2020

 report qualifies as a supplement to his initial report. Generally speaking, “changes in the opinions

 expressed by the expert whether in the report or at a subsequent deposition are subject to a duty of

 supplemental disclosure under [Rule 26](e)(1).” Pickens v. Dowdy, No. 17-cv-2205-TMP, 2018

 WL 3717114, at *1 (W.D. Tenn. Aug. 2, 2018) (quoting Fed. R. Civ. P. 26 advisory committee’s

 note to 1993 amendment). Rule 26(e) requires an expert to supplement an earlier opinion “(1) to

 correct an error or inaccuracy; (2) to respond to an opposing expert pointing out gaps in the

 supplementing expert’s chain of reasoning; or (3) to reflect an expert’s changed opinion.” Hoskins

 Oil Co., LLC v. Equilon Enters., LLC, No. 3:16-CV-417-JRG-DCP, 2019 WL 691394, at *2 (E.D.




                                                  6
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 7 of 9                      PageID 1372




 Tenn. Feb. 19, 2019) (citing Eiben v. Gorilla Ladder Co., No. 11-CV-10298, 2013 WL 1721677,

 at *6 (E.D. Mich. Apr. 22, 2013)).

        Eley’s latest report addressed the changed nature of Plaintiffs’ own theory about the source

 of the wiring found in the ATV and disclosed previously undisclosed facts. It appears that Eley

 did not actually change his ultimate conclusions about the origin of the fire. Defendant has shown

 though that Eley’s March 2020 report included new information based on Eley’s inspection of an

 ATV like the one Plaintiffs had purchased from Defendant. One of Rule 26(a)(2)’s disclosure

 requirements includes “the facts or data considered by the witness in forming” his opinions. Fed.

 R. Civ. P. 26(a)(2)(B). Eley had a duty then to supplement his report to include any new

 information he had gleaned from his inspection of the exemplar ATV in February 2020 and explain

 how the new information shaped his opinions.          In sum, Eley’s supplement provided new

 information that Eley did not have at the time of his first expert report and was also responsive to

 Morrill’s supplemental report.

        Plaintiffs counter that Eley’s was purely a “rebuttal” report and that Rule 26 required

 Defendant to disclose it within 30 days of Plaintiffs’ own disclosure of Morrill’s supplemental

 report back in April 2019. But Plaintiffs’ position is not entirely convincing. The Court amended

 the expert disclosure deadlines in July 2019 to give both parties additional time for discovery after

 Plaintiffs had altered their theory of the case. Even though Plaintiffs had disclosed Morrill’s

 supplemental report in April 2019, the Third Amended Scheduling Order went on to establish new

 deadlines for each side’s expert disclosures and gave Defendant until March 24, 2020, in which to

 supplement Eley’s initial report. In the parlance of Rule 26(a)(2)(D), the current schedule set the

 timing and sequence of expert disclosures for the case. See Fed. R. Civ. P. 26(a)(2)(D) (“A party

 must make these disclosures at the times and in the sequence that the court orders.”).



                                                  7
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 8 of 9                         PageID 1373




        Rule 26(a)(2)(D)’s goes on to provide for alternative requirements for the timing and

 sequence of expert disclosures and supplementation, one of which addresses rebuttal reports. Rule

 26(a)(2)(D)(ii) gives a party 30 days to disclose an expert whose opinion testimony “is intended

 solely to contradict or rebut evidence on the same subject matter identified by another party.” Id.

 However, Rule 26(a)(2)(D)(ii)’s additional requirement that a rebuttal report be served within 30

 days only applies when a court has not set expert disclosure deadlines in its scheduling order. See

 Fed. R. Civ. P. 26(a)(2)(D) (“Absent a stipulation or court order, the disclosures must be made . .

 . [at default times set by Rule 26].”) (emphasis added); see also Karum Holdings LLC v. Lowe’s

 Cos., Inc., 895 F.3d 944, 951 (7th Cir. 2018); Lutz v. Glendale Union High Sch., 403 F.3d 1061,

 1071 (9th Cir. 2005) (holding that Rule 26(a)(2)(D)(i)’s 90–day rule “applies only ‘[i]n the absence

 of other directions from the court’”). 3 Because the Court had set deadlines for expert discovery in

 the Third Amended Scheduling Order, Rule 26(a)(2)(D)(ii)’s alternate timing for rebuttal reports

 did not apply. And because Defendant served Plaintiffs with a copy of Eley’s supplemental report

 before the deadline set by the Court, Defendant supplemented Eley’s opinions in a timely fashion.

                                           CONCLUSION




        3
          After all, the Rules of Procedure do not specifically require a district court to set deadlines
 for expert disclosures as part of an overall plan for discovery and trial preparation. See Fed. R.
 Civ. P. 16(b)(3) (requiring the entry of a scheduling order with deadlines to “limit the time to join
 other parties, amend the pleadings, complete discovery, and file motions” but only permitting the
 order to “modify the timing of disclosures under Rules 26(a) and 26(e)(1)”).

         Even so, district courts are typically expected to include deadlines for expert disclosures
 and supplementation in a Rule 16(b) scheduling order. Fed. R. Civ. P. 26, advisory committee
 notes to 1993 amendments (“Normally the court should prescribe a time for these disclosures in a
 scheduling order under Rule 16(b) . . . . In the absence of such a direction, the disclosures are to
 be made by all parties at least 90 days before the trial date or the date by which the case is to be
 ready for trial except that an additional 30 days is allowed (unless the court specifies another time)
 for disclosure of expert testimony to be used solely to contradict or rebut the testimony that may
 be presented by another party’s expert.”).

                                                    8
Case 1:18-cv-01077-STA-jay Document 105 Filed 03/04/21 Page 9 of 9                  PageID 1374




        Plaintiffs’ Motion to Exclude the Supplemental Report of Rick Eley must be DENIED.

 Defendants’ service of the report complied with Rule 26 as well as the case management deadlines

 previously set by the Court.

        IT IS SO ORDERED.
                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: March 4, 2021.




                                                9
